DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed August 22, 2022. 
In view of the Amendments to the Claims filed August 22, 2022, the rejections of claims 11 and 13-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 22, 2022 have been withdrawn.
In view of the Amendments to the Claims filed August 22, 2022, the rejections of claims 1-3, 5-11, and 13-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent March 22, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 1-20 are currently pending while claims 4 and 12 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moczygemba et al. (U.S. Pub. No. 2013/0213448 A1).
With regard to claim 1, Moczygemba et al. discloses a system for harvesting energy, the system comprising: 
a frame (such as the depicted in Fig. 6 and annotated Fig. 6A and annotated Fig. 1 below, the collective planar plates of sinks 124 interfacing thermoelectric devices 122 are cited to read on the claimed “frame” as they form a rigid structure formed of joined pieces functioning to hold in position and support components of system 600) having 

    PNG
    media_image1.png
    760
    735
    media_image1.png
    Greyscale

Annotated Fig. 6A

    PNG
    media_image2.png
    397
    350
    media_image2.png
    Greyscale

Annotated Fig. 1

a width, a depth, a length, and an open side opposite a close side (such as depicted in Fig. 6A, annotated Fig. 6A above, and annotated Fig. 6A’ below, the cited frame has a horizontally oriented width, a depth/thickness, and a length of each plate extending along the axis of pipe 610 and the cited frame includes an open side, such as the inner side of the cited frame facing pipe 610 as it is opened to receive pipe 610, which is opposite a close side, such as the outer side of the cited frame facing away from pipe 610 as it is closed and closed off from pipe 610) wherein: 

    PNG
    media_image3.png
    746
    722
    media_image3.png
    Greyscale

Annotated Fig. 6A’
the open side is configured to receive an elongated object within the frame (see Fig. 6A depicting the cited open side receiving an elongated pipe 610 within the cited frame), and 
the frame extends longitudinally along the elongated object for the length of the frame (as depicted in Fig. 6A, the cited frame extends longitudinally along the elongated object 610 for the cited length of the frame); 
a first block coupled to the frame and extending longitudinally for at least a portion of the length of the frame (such depicting in Fig. 2, Fig. 6A, and annotated Fig. 6A’’ below, the collective portions of straps 130 interfacing pipe 610 are cited to read on the claimed “first block” and are coupled to the cited frame via fasteners/mounts and extend longitudinally for at least a portion of the cited length of the frame); 

    PNG
    media_image4.png
    746
    718
    media_image4.png
    Greyscale

Annotated Fig. 6A’’
a second block coupled to the frame and extending longitudinally for at least a portion of the length of the frame (such depicting in Fig. 2, Fig. 6A, and annotated Fig. 6A’’ above, the collective portions of straps 130 interfacing pipe 610 are cited to read on the claimed “second block” and are coupled to the cited frame via fasteners and extend longitudinally for at least a portion of the cited length of the frame); and 
at least one thermoelectric device mounted to one of the first block and the second block (such as depicted in annotated Fig. 6A’’ above and detailed in Fig. 2, at least one thermoelectric device 122 mounted to the cited first block and the cited second block), wherein: 
the first block and the second block operatively engage the elongated object when the elongated object is inserted within the frame to positively retain the frame to the elongated object (as depicted in Fig. 6A and annotated Fig. 6A’’ above, the cited first block and the cited second block operatively engage the elongated object 610 when the elongated object 610 is inserted within the cited frame to positively retain the frame to the elongated object 610), and 
the at least one thermoelectric device is operative to generate electric energy from thermal energy present within the elongated object (see [0045]).
With regard to claim 2, Moczygemba et al. discloses further comprising:
a first mount located on the frame and displaced from the open side of the frame (such as detailed in annotated Fig. 6A’’ above, a first mount located on the cited frame and displaced from the cited open side of the frame); and 
a second mount located on the frame and displaced from the open side of the frame (such as detailed in annotated Fig. 6A’’ above, a first second located on the cited frame and displaced from the cited open side of the frame), wherein: 
the first block is pivotally connected to the frame by the first mount (the cited first block depicted in annotated Fig. 6A’’ above is cited to read on the claimed “is pivotally connected to the frame by the first mount” because the cited first block is connected to the cited fame by the cited first mount and is pivotally connected to a portion of the frame, such as the portion of the frame directly fastened to the cited second block, via hinges 630/640), 
the second block is pivotally connected to the frame by the second mount (the cited second block depicted in annotated Fig. 6A’’ above is cited to read on the claimed “is pivotally connected to the frame by the second mount” because the cited second block is connected to the cited fame by the cited second mount and is pivotally connected to a portion of the frame, such as the portion of the frame directly fastened to the cited first block, via hinges 630/640), and 
the first and second block pivot apart from each other to receive the elongated object within the frame (the cited first and second block depicted in annotated Fig. 6A’’ above are cited to read on the claimed “pivot apart from each other to receive the elongated object within the frame” because they are structurally capable of pivoting apart from each other to receive the elongated object 610 within the frame as the pivotable hinge 630/640 is structurally capable of pivoting the blocks away from each other to accommodate the pipe 610, see [0044] teaching “pipe 610 may expand or contact depending on its content; hinged joints may allow strap 620 to flex with the changes in the pipe 610 so as to benefit performance”).
With regard to claim 5, Moczygemba et al. discloses wherein:
the first block includes a first arcuate channel extending longitudinally along an inner surface (as depicted in annotated Fig. 6A’’ above, the cited first block includes a first arcuate channel curved in a concaved shape extending longitudinally along an inner surface of the first block facing pipe 610), 
the second block includes a second arcuate channel extending longitudinally along an inner surface (as depicted in annotated Fig. 6A’’ above, the cited second block includes a second arcuate channel curved in a concaved shape extending longitudinally along an inner surface of the first block facing pipe 610), 
the frame is configured to receive a pipe as the elongated object (as depicted in Fig. 6A, the cited frame receives a pipe 610 as the elongated object), and 
the first and second arcuate channels engage the pipe when inserted within the frame to position the frame on the pipe (as depicted in annotated Fig. 6A’’ above, the cited first and second arcuate channels engage the pipe 610 when inserted within the cited frame to position the frame on the pipe 610).
With regard to claim 6, Moczygemba et al. discloses wherein
the first block and the second block are each thermally conductive and wherein the thermal energy from the elongated object is transferred through at least one of the first block and the second block to the at least one thermoelectric device (see [0045]).
With regard to claim 7, Moczygemba et al. discloses further comprising 
a thermal interface material mounted to a first side of the at least one thermoelectric device between the at one thermoelectric device and the first block or second block to which the at least one thermoelectric device is mounted (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a first side of the thermoelectric device which would correspond to a thermal interface material mounted to a first side of each thermoelectric device between each thermoelectric device and the cited first block and the cited second block to which each corresponding thermoelectric device is mounted).
With regard to claim 8, Moczygemba et al. discloses further comprising:
a second thermal interface material mounted to a second side of the at least one thermoelectric device (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a second side of the thermoelectric device which would correspond to a second thermal interface material mounted to a second side of each thermoelectric device); and 
a heatsink mounted to the second thermal interface material (such as depicted in Fig. 3B and annotated Fig. 1’ below, the thermally conductive fins of sinks 124 extending from the cited planar plates of sinks 124 are cited to read on the claimed “heatsink” because they are structurally capable of radiating heat away from pipe 610 and thermoelectric device 122 which would correspond to the cited heat sink mounted to, or connected/joined/coupled/attached to, the cited second thermal interface material).

    PNG
    media_image5.png
    310
    449
    media_image5.png
    Greyscale

Annotated Fig. 1’
With regard to claim 9, Moczygemba et al. discloses further comprising:
a first thermoelectric device mounted to an outer surface of the first block; and a second thermoelectric device mounted to an outer surface of the second block, wherein the first thermoelectric device and the second thermoelectric device are each operative to generate electric energy from thermal energy present within the elongated object (see [0017] teaching each cited block can include one or more thermoelectric modules which would correspond to a first thermoelectric device mounted to an outer surface of the cited first block; and a second thermoelectric device mounted to an outer surface of the cited second block, wherein the first thermoelectric device and the second thermoelectric device are each operative to generate electric energy from thermal energy present within the elongated object 610 in the embodiment on Fig. 6A).
With regard to claim 10, Moczygemba et al. discloses further comprising:
a connector block (see controller 420, Fig. 4 cited to read on the claimed “connector block” because it connects power from TE Source 410 to load 440); 
a first set of electric conductors operatively connected between the first thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a first set of electric conductors operatively connected between the cited first thermoelectric device and the cited connector block); and 
a second set of electric conductors operatively connected between the second thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a second set of electric conductors operatively connected between the cited second thermoelectric device and the cited connector block), wherein 
the system provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices (the system is cited to read on the claimed “provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices” as the power supplied to load 440 from the cited connector block 420 includes power from the cited first thermoelectric device and redundantly power from the cited second thermoelectric device).
With regard to claim 11, Moczygemba et al. discloses a system for harvesting energy, the system comprising: 
a frame (such as the depicted in Fig. 6 and annotated Fig. 6A and annotated Fig. 1 below, the collective planar plates of sinks 124 interfacing thermoelectric devices 122 are cited to read on the claimed “frame” as they form a rigid structure formed of joined pieces functioning to hold in position and support components of system 600) having 

    PNG
    media_image1.png
    760
    735
    media_image1.png
    Greyscale

Annotated Fig. 6A

    PNG
    media_image2.png
    397
    350
    media_image2.png
    Greyscale

Annotated Fig. 1
a first member and an open side opposite the first member (such as depicted in annotated Fig. 6A above and annotated Fig. 6A’’’ below, the cited frame includes a first member, such as the outer portions of the cited planar plates of sinks 124 facing away from pipe 610 and an open side, such as the inner side of the cited frame facing pipe 610 as it is opened to receive pipe 610, opposite the cited first member), wherein 

    PNG
    media_image6.png
    528
    507
    media_image6.png
    Greyscale

Annotated Fig. 6A’’’
the open side is configured to receive an elongated object within the frame (see Fig. 6A depicting the cited open side receiving an elongated pipe 610 within the frame); 
a first block pivotally mounted along a first edge of the first member of the frame (such depicting in Fig. 2, Fig. 6A, and annotated Fig. 6A’’’’ below, the collective portions of straps 130 interfacing pipe 610 are cited to read on the claimed “first block” and are pivotally mounted via hinges 630/640 to a portion of the cited frame, such as the portion directly coupled to the cited second block, along a first edge of the cited first member of the frame), wherein 

    PNG
    media_image7.png
    622
    498
    media_image7.png
    Greyscale

Annotated Fig. 6A’’’’
the first block includes an inner surface and an outer surface (such as depicted in annotated Fig. 6A’’’’ above, the cited first block includes an inner surface facing pipe 610 and an outer surface); 
a second block pivotally mounted along a second edge of the first member of the frame (such depicting in Fig. 2, Fig. 6A, and annotated Fig. 6A’’’’ above, the collective portions of straps 130 interfacing pipe 610 are cited to read on the claimed “first block” and are pivotally mounted via hinges 630/640 to a portion of the cited frame, such as the portion directly coupled to the cited first block, along a second edge of the cited first member of the frame), wherein 
the second block includes an inner surface and an outer surface (such as depicted in annotated Fig. 6A’’’’ above, the cited second block includes an inner surface facing pipe 610 and an outer surface), wherein 
the inner {01677424.DOC/ }U.S. Serial No. 16/580,809Response to Restriction Requirement mailed 12.13.2021Page 5 of 9surfaces of the first block and the second block engage the elongated object when inserted within the frame (such as depicted in annotated Fig. 6A’’’’ above, the cited the inner {01677424.DOC/ }U.S. Serial No. 16/580,809Response to Restriction Requirement mailed 12.13.2021Page 5 of 9surfaces of the first block and the second block engage the elongated object 610 when inserted within the frame); 
a first thermoelectric device mounted to the outer surface of the first block (such as detailed in Fig. 2, a thermoelectric device 122 mounted to the outer surface of each block which would correspond to the cited first block in the embodiment of Fig. 6A); and 
a second thermoelectric device mounted to the outer surface of the second block (such as detailed in Fig. 2, a thermoelectric device 122 mounted to the outer surface of each block which would correspond to the cited second block in the embodiment of Fig. 6A), wherein 
the first thermoelectric device and the second thermoelectric device are each operative to generate electric energy from thermal energy present within the elongated object (see [0045]).
With regard to claim 13, Moczygemba et al. discloses further comprising: 
a first mount located on the frame proximate the first edge of the first member of the frame (such as detailed in annotated Fig. 6A’’’’ above, a first mount located on the cited frame proximate the cited first edge of the cited first member of the frame); and 
a second mount located on the frame proximate the second edge of the first member of the frame (such as detailed in annotated Fig. 6A’’’’ above, a second mount located on the cited frame proximate the cited second edge of the cited first member of the frame), wherein: 
the first block is pivotally connected to the frame via the first mount (the cited first block depicted in annotated Fig. 6A’’’’ above is cited to read on the claimed “is pivotally connected to the frame via the first mount” because the cited first block is connected to the cited fame by the cited first mount and is pivotally connected to a portion of the frame, such as the portion of the frame directly fastened to the cited second block, via hinges 630/640), 
the second block is pivotally connected to frame via the the second mount (the cited second block depicted in annotated Fig. 6A’’’’ above is cited to read on the claimed “is pivotally connected to the frame via the second mount” because the cited second block is connected to the cited fame by the cited second mount and is pivotally connected to a portion of the frame, such as the portion of the frame directly fastened to the cited first block, via hinges 630/640), and 
the first and second block pivot apart from each other to receive the elongated object within the frame (the cited first and second block depicted in annotated Fig. 6A’’’’ above are cited to read on the claimed “pivot apart from each other to receive the elongated object within the frame” because they are structurally capable of pivoting apart from each other to receive the elongated object 610 within the frame as the pivotable hinge 630/640 is structurally capable of pivoting the blocks away from each other to accommodate the pipe 610, see [0044] teaching “pipe 610 may expand or contact depending on its content; hinged joints may allow strap 620 to flex with the changes in the pipe 610 so as to benefit performance”). 
With regard to claim 15, Moczygemba et al. discloses wherein: 
the first block includes a first arcuate channel extending longitudinally along the inner surface of the first block (as depicted in annotated Fig. 6A’’’’ above, the cited first block includes a first arcuate channel curved in a concaved shape extending longitudinally along the inner surface of the first block facing pipe 610), 
the second block includes a second arcuate channel extending longitudinally along the inner surface of the second block (as depicted in annotated Fig. 6A’’’’ above, the cited second block includes a second arcuate channel curved in a concaved shape extending longitudinally along the inner surface of the second block facing pipe 610), 
the frame is configured to receive a pipe as the elongated object (as depicted in Fig. 6A, the frame receives a pipe 610 as the elongated object), and 
the first and second arcuate channels engage the pipe when inserted within the frame to position the frame on the pipe (as depicted in annotated Fig. 6A’’’’ above, the cited first and second arcuate channels engage the pipe 610 when inserted within the frame to position the frame on the pipe 610). 
With regard to claim 17, Moczygemba et al. discloses wherein
the first block and the second block are each thermally conductive and wherein the thermal energy from the elongated object is transferred through the first block to the first thermoelectric device and thermal energy from the elongated object is transferred through the second block to the second thermoelectric device (see [0045]).
With regard to claim 18, Moczygemba et al. discloses further comprising: 
a first thermal interface material mounted between a first side of the first thermoelectric device and the outer surface of the first block (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a first side of the thermoelectric device which would correspond to a first thermal interface material between a first side of the first thermoelectric device and the cited outer surface of the first block); and 
a second thermal interface material mounted between a first side of the second thermoelectric device and the outer surface of the second block (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a first side of the thermoelectric device which would correspond to a second thermal interface material between a first side of the second thermoelectric device and the cited outer surface of the second block).
With regard to claim 19, Moczygemba et al. discloses further comprising: 
a third thermal interface material mounted to a second side of the first thermoelectric device; a fourth thermal interface material mounted to a second side of the second thermoelectric device (as detailed in Fig. 3B, each thermoelectric device includes a thermal interface material 320 mounted to a second side of the thermoelectric device which would correspond to a third/fourth thermal interface material mounted to a second side of the cited first and second thermoelectric devices in the embodiment of Fig. 6C); and 
a first heatsink mounted to the third thermal interface material and a second heatsink mounted to the fourth thermal interface material (such as depicted in Fig. 3B and annotated Fig. 1’ below, the thermally conductive fins of sinks 124 extending from the cited planar plates of sinks 124 are cited to read on the claimed “heatsink” because they are structurally capable of radiating heat away from pipe 610 and thermoelectric device 122 which would correspond to the cited first and second heat sink mounted to, or connected/joined/coupled/attached to, the cited third/fourth thermal interface material).
With regard to claim 20, Moczygemba et al. discloses further comprising:
a connector block (see controller 420, Fig. 4 cited to read on the claimed “connector block” because it connects power from TE Source 410 to load 440); 
a first set of electric conductors operatively connected between the first thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a first set of electric conductors operatively connected between the cited first thermoelectric device and the cited connector block); and 
a second set of electric conductors operatively connected between the second thermoelectric device and the connector block (such as depicted in Fig. 3A, each thermoelectric device includes a set of electric conductors 340 which would correspond to a second set of electric conductors operatively connected between the cited second thermoelectric device and the cited connector block), wherein 
the system provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices (the system is cited to read on the claimed “provides a redundant power supply via the connector block from the electric energy generated in the first and second thermoelectric devices” as the power supplied to load 440 from the cited connector block 420 includes power from the cited first thermoelectric device and redundantly power from the cited second thermoelectric device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moczygemba et al. (U.S. Pub. No. 2013/0213448 A1) in view of Lauzier (FR 2427690 A1).
With regard to claims 3 and 14, independent claims 1 and 11 are anticipated by Moczygemba et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Moczygemba et al. teaches the first and second block can be secured around the heat pipe 610 by hinges 630/640 and/or a faster 650 between the first and second block which can be bolts, screws, adhesives, clamps, or other suitable fastening mechanisms and the fastener 650 applies a tension force to the elongated object via the first and second blocks to positively retain the frame to the elongated object when the elongated object is inserted within the frame (see [0034] and Fig. 6A-C) but does not disclose further comprising at least one spring connected between the first block and the second block.
However, Lauzier teaches a thermoelectric system (see Fig. 1-3) and teaches fasteners for securing components in the system together can include spring clips 10/10’ (see Abstract and Fig. 1-3). Lauzier teaches the spring clip is stretched into a loaded state when the first and second components move apart from each other, the spring clip returns to a relaxed state when the first and second components move back towards each other (see Fig. 1 and 3 depicting spring clips 10/10’ clamping component 2 and 3 together which would put the spring clip in a stretched loaded state when the first and second components move apart from each other in the vertical direction and a relaxed state when the first and second components move back towards each other in the vertical direction). Lauzier teaches the spring clip applies a tension force to the components of the system to hold the system together (see Fig. 1-3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the mechanism for securing components in the system of Moczygemba et al. for the spring clip fasteners of Lauzier because the simple substitution of an element known in the art to perform the same function, in the instant case a mechanism for securing components in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2143B).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moczygemba et al. (U.S. Pub. No. 2013/0213448 A1) in view of Wiant et al. (U.S. Pub. No. 2014/0326287 A1).
With regard to claim 16, independent claims 11 is anticipated by Moczygemba et al. under 35 U.S.C. 102(a)(1) as discussed above.
Moczygemba et al. does not disclose wherein the first and second blocks include first and second openings in which the first and second thermoelectric devices are positioned.
However, Wiant et al. teaches a thermoelectric system (see Title and Abstract) and teaches first and second blocks 138 can each include first and second openings 140, respectively (see Fig. 44) of which first and second thermoelectric devices 120 are positioned (see Fig. 44). Wiant et al. teaches the configuration of the thermoelectric devices 120 in the openings 140 of the blocks 138 allow the hot side of the thermoelectric device to engage the heat source while allowing the cold side of the thermoelectric device to engage a heat sink (see Fig. 44 and [0135]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the first and second blocks in the system of Moczygemba et al. to include first and second openings to position the first and second thermoelectric devices, as suggested by Wiant et al., because it would have provided for the hot side of the thermoelectric device to engage the heat source pipe while allowing the cold side of the thermoelectric device to engage the heat sink.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 1, 2022